Park, C. J.
This is a case of habeas corpus, the complaint alleging that one John Reynolds, a minor of the age of eleven years, is unlawfully confined in the State Reform School at Meriden. The return states that he. is held upon a mittimus issued by a justice of the peace on a judgment rendered by him upon the complaint of a grandjuror, alleging that the said Reynolds was in danger of being brought up, and was in fact being brought up, to lead an idle and vicious life, contrary to the statute in such case provided. The reply of the plaintiff avers that an appeal was taken in due form from the judgment of the justice to the Superior Court, and that the appeal was entered on the docket of that court, but that on motion of the State’s Attorney it was stricken from the docket. To this rejoinder the defendant demurred, and the court held it insufficient, and from this judgment the plaintiff appealed to this court.
The statute on which the proceeding before the justice was based is as follows: “Justices of the peace shall have power to commit to the State. Reform School * * any boy under the age of sixteen years, who is in danger of being brought up, or is brought up, to lead an idle or vicious life.” Acts of 1881, ch. 119.
It is manifest that this statute, so far as we have quoted *477it, creates no crime and does not treat the condition of the boy as anything for which he is in fault. It found its origin in the social necessity of saving boys from impending ruin and the community from the prevalence of crime. It is of the same nature with statutes which authorize the compulsory education of children, the binding of them out during minority, the appointment of overseers and conservators to take charge of the property of those who are incapable of managing their own affairs, the confinement of the insane, and the like. The welfare of society requires and justifies such enactments. To bring up a boy to lead an idle life is, as a general rule, to educate him to a vicious life. Next to intemperance, and generally accompanying it, a habit of idleness- helps to fill our alms houses with paupers and our jails with criminals. By means of these two causes the burden is imposed on the public of maintaining a worthless class of humanity as well as the great expense of our criminal courts. In a republic like ours a special duty rests upon the government of saving from ignorance and lawlessness and crime the boys who are to be its citizens and voters.
The proceeding under the statute, for committals by a justice of the peace to the State Reform School, is not a criminal one, since the matter presented by the complaint is not a criminal one; and clearly it is not a civil one. It therefore does not come within the statute allowing appeals, any more than would a proceeding for the restraint of the insane.
But it is said that the complaint was made by a grand-juror, and in his official capacity, and that grandjurors have authority to act as such only in criminal cases; and it is claimed by the plaintiff that the proceeding, if not a criminal one, was void. But any person may bring the matter before the justice, and it matters not that he is a grandjuror and assumes to act as such. Indeed the justice .could take up the matter himself without any formal complaint. The statute provides for no special formality. Perhaps it would be' better if some more formal proceeding were provided for by it, but as it stands it does not require it.
*478It is further claimed that the statute is unconstitutional in granting power to justices of the peace to commit a person to a place of confinement for such a cause, and upon an inadequate hearing and especially without a right of appeal. But as we have shown, the boy is not proceeded against as a criminal. Nor is confinement in the State Reform School a punishment, nor in any proper sense imprisonment. It is in the nature of a parental restraint. It is a mode of education to usefulness; compulsory, but not for that reason improper; and the restraint is a necessary incident of the compulsory education. It is all made necessary by the corrupting influences that surround and are likely to control the boy, and by the need of society for protection, and that necessity justifies the proceeding. To make the restraint and instruction of any permanent value they must be continued for a long time. Habits are not changed in a month; not often in a year. This is specially true of bad habits. The attempt to reform viciously inclined boys would be an utter failure if limited to a few months.
Nor is it a serious objection to the law that it deprives a parent of the services of his son. It is the duty of the parent to bring up his children to lives of industry and virtue, and where he neglects this duty, and is bringing them up to vice, he is the last one who should complain of the loss of their services. As well might a pai’ent complain of such a loss in cases where a son is committed to prison for a crime.
Statutes like this have been in existence for the past two hundred years, and it is very late to call their constitutionality in question.
There is no error in the judgment complained of.
In this opinion the other judges concurred; except Granger, J., who dissented.